                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

 RONALD LAVON COSPER, JR.,                   )
                                             )
             Plaintiff,                      )
                                             )
 v.                                          )       No.:         3:20-CV-355-RLJ-DCP
                                             )
 TENNESSEE DEPARTMENT OF                     )
 CORRECTIONS, NORTHWEST                      )
 CORRECTIONAL COMPLEX, and                   )
 KEVIN GENOVESE,                             )
                                             )
             Defendants.                     )

                                 JUDGMENT ORDER

       For the reasons set forth in the memorandum opinion filed contemporaneously with

this order, Plaintiff’s pro se complaint for violation of 42 U.S.C. § 1983 is DISMISSED

pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. Because the Court has

CERTIFIED in the memorandum opinion that any appeal from this order would not be

taken in good faith, should Plaintiff file a notice of appeal, he is DENIED leave to appeal

in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24. The Clerk is

DIRECTED to close the file.

       IT IS SO ORDERED.

                                                        ENTER:


                                                                  s/ Leon Jordan
                                                            United States District Judge

ENTERED AS A JUDGMENT
    s/ John Medearis
   CLERK OF COURT




Case 3:20-cv-00355-RLJ-DCP Document 8 Filed 11/02/20 Page 1 of 1 PageID #: 33
